USCA11 Case: 19-11680    Date Filed: 07/07/2021     Page: 1 of 14



                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-11680
                        ________________________

                   D.C. Docket No. 2:17-cr-14013-RLR-1



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

versus

RICHARD MAURIVAL,

                                                  Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                                 (July 7, 2021)

Before WILLIAM PRYOR, Chief Judge, and JORDAN and MARCUS, Circuit
Judges.

PER CURIAM:
           USCA11 Case: 19-11680           Date Filed: 07/07/2021       Page: 2 of 14



       Raising a number of issues, Richard Maurival appeals his convictions for

filing his own false tax returns and aiding and assisting in the preparation of false

tax returns of others. Following oral argument and review of the parties’ briefs and

the record, we affirm.1

                                                I

                                                A

       From 2010 to 2015, Mr. Maurival—who is black and of Haitian descent—

worked as a tax preparer in Florida and Georgia. He worked with two entities to file

his clients’ returns: BC Tax Services LLC, owned by his brother Beaunice Maurival;

and JM Humanity Multi Services LLC, owned by Jean Rejuste. Both businesses had

Electronic Filing Identification Numbers from the Internal Revenue Service, and Mr.

Maurival had his own Preparer Tax Identification Number. In 2018, a grand jury

charged Mr. Maurival with three counts of filing false individual tax returns in

violation of 26 U.S.C. § 7206(1) and sixteen counts of willfully aiding and assisting

in the preparation of false tax returns in violation of 26 U.S.C. § 7206(2).

       At trial, the government called several of Mr. Maurival’s clients as witnesses.

Some of the clients were, like Mr. Maurival, black and of Haitian descent. Some of




1
 As we write for the parties, we assume their familiarity with the record and set out only what is
necessary to explain our decision.
                                                 2
           USCA11 Case: 19-11680      Date Filed: 07/07/2021    Page: 3 of 14



them were able to speak English with a creole accent (as was Mr. Maurival himself),

but some needed an interpreter.

       The clients testified about the false tax returns that Mr. Maurival had prepared.

Those tax returns included unauthorized deductions or credits or impermissible

claims of head of household filing status. The government called IRS Agent Stanley

Lottman to explain the discrepancies in the filed tax returns given the evidence

introduced at trial. Mr. Maurival took the stand in his defense and testified that the

tax returns in question accurately reflected the information given to him by his

clients.

       During trial, one juror, G.D., informed the district court that she had heard

racially and ethnically charged statements by two other jurors. G.D. then submitted

a note describing the comments. According to the note, G.D. heard Juror A say, “I

just don’t like some of these people is [sic] hard to be impartial,” and Juror B say,

“Some of these witnesses don’t even speak English, they shouldn’t even be in this

country.” D.E. 102. Those statements were made on Friday, November 2, 2018,

but G.D. did not notify the district court about them until the following Monday,

when the jury was in deliberations. See D.E. 175 at 11.

       Mr. Maurival requested that the district court conduct an interview to

determine the identities of the jurors involved, question those jurors, and remove

them and seat the alternates if they had in fact made those comments. The court


                                           3
         USCA11 Case: 19-11680        Date Filed: 07/07/2021    Page: 4 of 14



declined to conduct juror interviews at that time, and chose to give the jury the

following instruction: “Ladies and gentlemen of the jury, let me remind you that

your decision must be based only on the evidence presented here. You must not be

influenced in any way by either sympathy for or prejudice against the defendant, the

government, or any of the witnesses in this case.” D.E. 109 at 17. That instruction

was given on Monday, November 5, 2018, at 11:45 a.m.

      Several hours after receiving this instruction, the jury found Mr. Maurival

guilty of three counts of filing false individual tax returns and ten counts of aiding

and assisting the preparation of false tax returns. The jury found him not guilty of

six counts of aiding and assisting the preparation of false tax returns.

                                          B

      Mr. Maurival moved for a new trial based on a violation of his Sixth

Amendment right to a fair and impartial jury. In his motion, he requested a new trial

or in “the alternative, an evidentiary hearing at which juror interviews will be

conducted[.]” D.E. 112 at 16. The district court granted the motion for a hearing,

explaining that it would initially question only G.D., and noting that it could take

further measures if there was evidence that the verdicts were racially motivated. See

D.E. 140 at 14.

      The district court held an evidentiary hearing to question G.D. under oath

about the statements made by Jurors A and B. At the hearing, the court asked G.D.


                                           4
            USCA11 Case: 19-11680     Date Filed: 07/07/2021    Page: 5 of 14



a number of questions and permitted counsel for both sides to propose further

questions.

       G.D. explained that Juror A was referring to the IRS, while Juror B was

referring to “foreign people.” D.E. 175 at 6. G.D. said that, with respect to the

statements made by Jurors A and B, the other jurors did not agree or acquiesce and

“they let it go by.” Id. at 11. With respect to what happened (or what she perceived)

during deliberations, G.D. provided testimony that was, in some respects, uncertain

and/or conflicting.

       ◆ G.D. said that she did not think that the curative instruction had its desired

effect because, once deliberations began, Jurors A and B were “still in that thought

process that they – the comments that they initially made,” and she believed that “the

mindset was still there, . . . there was a race issue.” D.E. 175 at 6. See also id. (“So

once we started deliberating, the issue of race came up, but it wasn’t as strong as it

was when they first made those comments[.]”)           But she also said that, once

deliberations began on the Monday after the weekend break (the Monday the district

court issued its curative instruction) “[n]o more comments about race were made[.]”

Id. at 5.

       ◆ G.D. said she could not “be certain” that any juror had voted to convict Mr.

Maurival on the basis of ethnicity or race because Jurors A and B had made the

comments before deliberations began, “which made it a little difficult to be impartial

                                           5
           USCA11 Case: 19-11680       Date Filed: 07/07/2021    Page: 6 of 14



to the case.” Id. at 5. But she also said that she had not voted to convict Mr. Maurival

because of either ethnicity or race, and that it “was difficult to say what was on these

jurors’ minds once we started deliberating.” Id. at 5, 7. See also id. at 8 (“If there

were additional thoughts about race or discrimination maybe they kept them inside

and I wouldn’t be able to comment on that.”).

         ◆ G.D. said that she based her verdicts on the evidence, but she could only

speak for herself, as “[s]ome of the jurors [who] were looking at the evidence

exclusively basically talked to the rest of the jurors” about the evidence. Id. at 12.

But G.D. also said point-blank that, for the counts on which Mr. Maurival was found

guilty, the jury went “over every single piece of evidence,” and all of the jurors

“agreed on that [the guilty verdicts].” Id. at 8. See also id. (“It took a little bit, as

you know, but we did all agree on that.”). When asked directly by the district court

whether the guilty verdicts were “based on the evidence presented,” G.D. answered

“I believe it was. Yes.” Id. And when asked a second time whether there was any

indication in her mind “that any of the [eleven] other jurors’ decision to convict was

based on something other than the evidence,” G.D. responded “I don’t think so.” Id.

at 12.

         At the end of G.D.’s testimony, the district court asked if there was

“[a]nything else from the defense[.]” Id. Mr. Maurival, through counsel, wondered

whether the jury had been hurried due to racial or ethnic animus, but said on the


                                           6
          USCA11 Case: 19-11680       Date Filed: 07/07/2021    Page: 7 of 14



record that the court “might have just questioned [G.D.] about that, and I guess she

did answer that.” Id.

      At the conclusion of the evidentiary hearing, the district court orally denied

Mr. Maurival’s motion for a new trial, stating that it was “satisfied that the verdicts

were based on the evidence.” Id. The court later entered a written order denying the

motion. It noted that the jury had deliberated for over ten hours over two days, found

that “racial or ethnic prejudice was not a significant factor in the jury’s verdict[s],”

and specifically credited G.D.’s testimony that the verdicts were based on the

evidence and not on bias. See D.E. 149 at 5.

      The district court subsequently sentenced Mr. Maurival to a term of 84

months’ imprisonment. This appeal followed.

                                          II

      Mr. Maurival argues that his motion for a new trial should have been granted

because of the statements by Jurors A and B. He contends that the district court

violated his Sixth Amendment right to a fair and impartial jury by failing to cure the

prejudice resulting from those statements by not conducting a sufficiently thorough

inquiry on the matter of bias.

      A new trial is warranted “if the interest of justice so requires.” Fed. R. Crim.

P. 33(a). We review the denial of a motion for new trial for abuse of discretion. See

United States v. Hernandez, 433 F.3d 1328, 1332 (11th Cir. 2005). A court abuses


                                           7
          USCA11 Case: 19-11680        Date Filed: 07/07/2021    Page: 8 of 14



its discretion when it “applies the wrong law, follows the wrong procedure, bases its

decision on clearly erroneous facts, or commits a clear error in judgment.” United

States v. Brown, 415 F.3d 1257, 1266 (11th Cir. 2005) (citations omitted).

      Jurors are typically prohibited from testifying about deliberations after a

verdict has been issued. See Fed. R. Evid. 606(b). But under Peña-Rodriguez v.

Colorado, 137 S. Ct. 855, 869 (2017), jurors may testify about the jury’s

deliberations when there is “a showing that one or more jurors made statements

exhibiting overt racial bias that cast serious doubt on the fairness and impartiality of

the jury’s deliberations and resulting verdict.” Here, the district court found that the

statements by Jurors A and B satisfied the Peña-Rodriguez threshold, and thus

brought G.D. in to testify. In our view, Mr. Maurival has not shown reversible error.

      First, the district court’s decision to give a curative instruction when it learned

about the alleged statements by Jurors A and B was not an abuse of discretion.

Generally, “[a] curative instruction purges the taint of a prejudicial remark because

‘a jury is presumed to follow jury instructions.’” United States v. Simon, 964 F.2d

1082, 1087 (11th Cir. 1992) (citation omitted). As G.D. testified, there were no

comments about ethnicity or race once deliberations resumed on Monday,

November 5. And the jury found Mr. Maurival not guilty on six of the charges. The

lack of further improper comments and the mixed verdicts indicate that the curative

instruction had its intended effect.


                                           8
         USCA11 Case: 19-11680        Date Filed: 07/07/2021   Page: 9 of 14



      Second, the district court acted within its discretion in deciding to hear only

from G.D. initially. G.D. was the juror who reported the alleged statements by Jurors

A and B, and the court told the parties that it could conduct a more searching inquiry

if it heard from G.D. that the verdicts were based on racial or ethnic prejudice. Under

the circumstances, the court’s chosen procedure was not an abuse of discretion. See

United States v. Register, 182 F.3d 820, 840 (11th Cir. 1999) (“When a juror’s

alleged improper conduct is brought to the court’s attention, the court . . . enjoys

substantial discretion in ‘choosing the investigative procedure to be used in checking

for juror misconduct[.]’”) (citation omitted).

      Third, “whether a juror is purposely not following the law is a finding of fact

that we review for clear error,” United States v. Abbell, 271 F.3d 1286, 1302–03

(11th Cir. 2001), and here the district court’s finding that the guilty verdicts were

not tainted by ethnic or racial prejudice was not clearly erroneous. As an initial

matter, G.D. explained that Juror A’s statement (“I just don’t like some of these

people is [sic] hard to be impartial”) was about the IRS, and was therefore not

ethnically or racially based. See Peña-Rodriguez, 137 S. Ct. at 869.

      That leaves Juror B’s statement: “Some of these witnesses don’t even speak

English, they shouldn’t even be in this country.” We note that this statement could

have been about the government witnesses (the clients) who needed interpreters, and

not about Mr. Maurival, who spoke English. But we need not base our decision on


                                          9
         USCA11 Case: 19-11680       Date Filed: 07/07/2021    Page: 10 of 14



that possibility. Although her testimony was not always perfectly consistent, G.D.

said several times that the verdict, in her opinion, was based on the evidence. She

also said that the jury had gone over the evidence for a long time before agreeing

that Mr. Maurival was guilty on some of the charges. The district court was free, as

the trier of fact, to find this testimony by G.D. to be probative and credible.

Moreover, the jury returned not guilty verdicts on six of the charges, and the mixed

result in part suggests that there was no “compelling prejudice.” United States v.

LaSpesa, 956 F.2d 1027, 1032 (11th Cir. 1992) (addressing severance claim).

      Fourth, the district court found that Juror B’s statement (together with Juror

A’s) “exhibit[ed] overt racial bias that cast serious doubt on the fairness and

impartiality of the jury’s deliberations and resulting verdict.” Peña-Rodriguez, 137

S. Ct. at 869. Nobody has challenged this ruling. Thus, the district court faced the

risk of racial bias, among the gravest of improper bases for a jury’s decision. In our

nation’s criminal justice system, racial bias “implicates unique historical,

constitutional, and institutional concerns.” Id. at 868. It is “a familiar and recurring

evil that, if left unaddressed, would risk systemic injury to the administration of

justice.” Id. Thus, courts should treat the possibility of racial bias in the jury room

“with added precaution.” Id. at 869. In order “to prevent a systemic loss of

confidence in jury verdicts”—and in order to safeguard against the unacceptable

possibility that criminal punishment be imposed on the basis of a defendant’s race—


                                          10
         USCA11 Case: 19-11680       Date Filed: 07/07/2021    Page: 11 of 14



the Sixth Amendment requires that substantial allegations of racial bias in the jury

room simply “must be addressed.” See id. Once a district court has undertaken to

investigate whether a racially biased juror remark may have influenced the verdict,

it must do so thoroughly; it must create a record sufficient to satisfy itself that the

verdict was not tainted. Cf. United States v. Caldwell, 776 F.2d 989, 998 (11th Cir.

1985) (“The more serious the potential jury contamination . . . the heavier the burden

to investigate.”).

      Determination of the precise scope of the proceedings necessary to create this

record, of course, is committed to the district court’s sound discretion. Here, the

district court acted within its discretion. Although it might have been better practice

to question Juror B following G.D.’s testimony, the district court’s failure to do so

did not constitute an abuse of discretion. The Supreme Court has held that “the

remedy for allegations of juror partiality is a hearing in which the defendant has the

opportunity to prove actual bias.” Smith v. Phillips, 455 U.S. 209, 215 (1982). The

district court provided Mr. Maurival with that hearing, and allowed him (and the

government) to propose questions for G.D. The only question, then, concerns the

scope of the hearing.

      As noted, G.D. said several times that the verdict was, in her opinion, based

on the evidence. The district court, moreover, told the parties that it was going to

question only G.D. initially but could conduct a more extensive inquiry if there was


                                          11
         USCA11 Case: 19-11680       Date Filed: 07/07/2021      Page: 12 of 14



evidence that the verdict was based on ethnic or racial prejudice. When the district

court asked the defense at the end of G.D.’s testimony whether there was anything

else, Mr. Maurival did not request that Juror B be questioned (he only considered

proposing another question but decided the court had already asked it). Viewing the

circumstances holistically, we do not see any reversible error.

      In sum, we affirm the district court’s denial of Mr. Maurival’s motion for a

new trial, and decline to order a further evidentiary hearing.

                                         III

      Mr. Maurival argues that the district court erred in declining to give the jury

a requested theory of defense instruction on tax preparers’ responsibilities for the

veracity of their clients’ returns. His proposed jury instruction read as follows: “In

your deliberations you may consider that the Defendant in his capacity as a tax

preparer was under no legal duty to investigate the veracity or accuracy of the

information presented to him by the tax payer clients.”

      Citing United States v. Ruiz, 59 F.3d 1151, 1154 (11th Cir. 1995), Mr.

Maurival submits that he was entitled to the instruction if it had “any foundation” in

the evidence. In response, the government submits that Mr. Maurival’s proposed

instruction was an incomplete and misleading statement of the law.

      Reviewing for abuse of discretion, see United States v. Duperval, 777 F.3d

1324, 1331 (11th Cir. 2015), we conclude that the district court did not err. A


                                          12
         USCA11 Case: 19-11680         Date Filed: 07/07/2021      Page: 13 of 14



defendant’s proposed jury instruction must, among other things, be a correct

statement of the law, see Ruiz, 59 F.3d at 1154, and here Mr. Maurival’s proffered

instruction was substantially incomplete.

       Mr. Maurival based his proposed instruction on Treasury Regulation §

1.6694-1, codified at 26 C.F.R. § 1.6694-1(e). Although the language submitted by

Mr. Maurival is found in § 1.6694-1(e) (“the tax return preparer generally may rely

in good faith without verification upon information furnished by the taxpayer”), that

language is qualified by what follows: “The tax return preparer, however, may not

ignore the implications of information furnished [to him] or actually known by

[him]. The tax return preparer must make reasonable inquiries if the information as

furnished appears to be incorrect or incomplete.” Id.

       The government proposed that this additional language (and one other

sentence from § 1.6694-1(e)) be added to Mr. Maurival’s proposed instruction, but

the defense objected. Under the circumstances, Mr. Maurival’s instruction was an

incomplete (and therefore incorrect) statement of the law as set forth in § 1.6694-

1(e), and the district court did not err in refusing to give it.

                                            IV

       Mr. Maurival challenges the admission of evidence under Fed. R. Evid. 404(b)

related to his preparation of the tax returns of four individuals not listed in the

indictment. The district court allowed these individuals to testify that Mr. Maurival


                                            13
         USCA11 Case: 19-11680       Date Filed: 07/07/2021    Page: 14 of 14



took his fees from their tax refunds using a Form 8888, which routed the fees directly

into his business and personal accounts without their knowledge.

      We normally review a district court’s decision to admit evidence under Rule

404(b) for abuse of discretion. See United States v. Ford, 784 F.3d 1386, 1392 (11th

Cir. 2015). But we do not see the testimony by these individuals as Rule 404(b)

evidence. As noted earlier, Mr. Maurival was charged with filing his own false tax

returns, and the government’s theory was that he did not report income that he had

received in the years in question.      This unreported income, according to the

government, included the sums received from these four individuals for the

preparation of their returns. So the testimony by the four individuals was relevant

and material, and not extrinsic, to the charges of filing false tax returns. Indeed, Mr.

Maurival conceded that the testimony was relevant as to how gross income ended

up in his accounts. See D.E. 169 at 4. We therefore conclude that the district court

correctly admitted the testimony.

                                               V

      We affirm Mr. Maurival’s convictions.

      AFFIRMED.




                                          14